Exhibit 10.1

 

EXECUTION VERSION

 

 

EMPLOYMENT AND SEPARATION AGREEMENT

 

THIS EMPLOYMENT AND SEPARATION AGREEMENT (“Agreement”) is entered into as of
February 2, 2015 by and between The Providence Service Corporation, a Delaware
corporation (the “Company”), and Robert E. Wilson, an Arizona resident
(“Executive”). The Company and Executive are each individually referred to
herein as a “Party,” and collectively referred to as the “Parties.” The
subsidiaries of the Company and any entities managed by or on behalf of the
Company or its subsidiaries are referred to herein as the “Group Companies”.

 

RECITALS

 

WHEREAS, Executive has been employed by the Company as the Executive Vice
President and Chief Financial Officer of the Company; and

 

WHEREAS, the Company and Executive desire to set forth their mutual agreement
concerning the terms and conditions of Executive’s continued employment
following the date hereof and Executive’s termination of employment with the
Company and the Group Companies, including the precise nature and amount of
compensation to be provided to Executive and any other rights and obligations of
the Company and Executive following Executive’s termination of employment,
including but not limited to in respect of any rights of Executive under the
Employment Agreement, dated September 13, 2013, between the Company and
Executive (the “Employment Agreement”). Unless otherwise provided herein,
capitalized terms in this Agreement shall have the definitions set forth in the
Employment Agreement.

 

NOW, THEREFORE, on the basis of the foregoing facts, for good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, and
in further consideration of the mutual covenants and agreements contained
herein, the Parties agree as follows:

 

AGREEMENT

 

1.     Continuation of Service; Termination of Employment. Executive hereby
confirms that, effective as of March 20, 2015, or on such earlier date as the
Company requests (the “Resignation Effective Date”), his employment with the
Company and any Group Companies will be terminated and he will resign from any
and all positions as an officer, director or employee of the Company and any
Group Companies. The Company hereby confirms that Executive’s employment with
the Company and the Group Companies will continue in effect under the terms of
the Employment Agreement from the date hereof until the Resignation Effective
Date. Executive agrees to remain employed by the Company and to carry out such
duties as are reasonably requested by the Chief Executive Officer of the Company
from time to time from the date hereof until the Resignation Effective Date.
Executive agrees to execute any documents requested by the Company to implement
his resignation from any positions with the Company or any Group Companies.

 

2.     Effectiveness. This Agreement is effective as of the date hereof.

 

 
1

--------------------------------------------------------------------------------

 

 

3.     Payments and Benefits and Limitations Thereon.

 

(a)     Payments and Benefits. Pursuant to the terms of the Employment
Agreement, Executive shall receive the following payments and benefits, in each
case where appropriate less amounts as may be required to be deducted for the
payment of federal and state taxes and other appropriate withholdings and
deductions:

 

(i)     Executive’s Base Salary through the Resignation Effective Date, payable
in accordance with the Employment Agreement;

 

(ii)     an amount based on the annual performance cash bonus award relating to
the performance of the Company during 2015, to the extent earned, pro-rated
(based on a percentage defined by a fraction, the numerator of which is the
number of days during the fiscal year prior and through Resignation Effective
Date, and the denominator of which is three hundred sixty-five (365)), which
amount will be calculated based on the same criteria and paid at the same time
as payments are made in respect to similar awards to which other executives of
the Company are entitled;

 

(iii)     reimbursement by the Company for any business expenses reasonably
incurred by Executive prior to Resignation Effective Date and for which
Executive has provided written substantiation of the claimed expenses as
required by the Company; and

 

(iv)     the Benefits to which Executive was entitled during the Term pursuant
to the Employment Agreement.   

 

(b)     Limitations on Payments and Benefits.

 

(i)     Executive’s receipt of payments and benefits pursuant to Paragraph 3(a)
is subject Executive’s continuing compliance with all terms of this Agreement
and Section 7 of the Employment Agreement.

 

(ii)     Executive’s receipt of payments pursuant to Paragraph 3(a)(ii) is
subject Executive’s execution of a release of the Company and the Group
Companies (the “General Release”), in substantially for the form of Exhibit A
attached hereto (the “Release Agreement”), on the Resignation Effective Date,
which Executive does not revoke prior to the close of business on the seventh
(7th) day following the Resignation Effective Date.

 

4.     No Authority to Bind the Company. As of the date hereof, other than
actions taken at the Company’s request pursuant to the Employment Agreement,
Executive has no authority to enter into any contracts that bind the Company or
any Group Company or create obligations on the part of the Company.

 

5.     Cooperation with Pending or Future Legal Proceedings.

 

(a)     Executive agrees to reasonably cooperate with the Company in the defense
or prosecution of any claims or actions now in existence or which may be brought
in the future against or on behalf of the Company, or involving the Company’s
participation as a non-party, which relate to events or occurrences that
transpired while Executive was employed by the Company. Executive’s reasonable
cooperation in connection with such claims or actions shall include, but not be
limited to, being available to meet with counsel to prepare for discovery or
trial and to act as a witness on behalf of the Company. Executive also agrees to
reasonably cooperate with the Company in connection with any investigation or
review of any federal, state, or local regulatory authority as any such
investigation or review relates to events or occurrences that transpired while
Executive was employed by the Company. The Company shall reimburse Executive for
Executive's reasonable out of pocket travel expenses and costs incurred by
Executive related to the Company's request for Executive to assist the Company
or its legal counsel with respect to any such legal proceedings, or as may be
required pursuant to subpoena or other legal process involving the Company and
Executive and shall provide compensation to Executive for his time and efforts
at a rate of Two Hundred Fifty and 00/100 Dollars ($250) per hour. Executive
understands that in any legal action, investigation, or review covered by this
Paragraph 5(a), the Company expects Executive to provide only accurate and
truthful information or testimony.

 

 
2

--------------------------------------------------------------------------------

 

 

(b)     If Executive is served with any legal process that would require
Executive to give testimony regarding any matter in which the Company and/or any
of the Released Parties is a party, Executive shall give electronic notice to
the Company to the attention of the Chairman of the Board and to the Chief
Executive Officer of the Company, within forty-eight (48) hours of Executive
being served or receiving such legal process. Executive must not respond to the
legal process until the latest time allowable under the law, to give the Company
and/or the Released Party an opportunity within the maximum time allowed by law
to file a motion objecting to the legal process and to obtain a ruling from the
court.

 

6.     Governing Law; Dispute Resolution Procedure; and Venue.

 

(a)     This Agreement has been drafted in contemplation of and shall be
construed in accordance with and governed by the law of the State of Arizona, to
the extent not preempted by federal law.

 

(b)     Executive agrees to resolve any disputes that he may have with Company
or any of the Released Parties through final and binding arbitration, including
disputes regarding the validity of this General Release. Such arbitration shall
be conducted by JAMS in accordance with its employment dispute resolution rules.
This agreement to arbitrate does not apply to government agency proceedings.
Executive agrees that his violation of the confidentiality and non-disparagement
provisions of this Agreement or Section 7 of the Employment Agreement are not
able to be remedied by damages alone and that injunctive relief may be sought to
bar or stop any such violations.

 

By writing my initials in the following blank, ____, I am acknowledging that I
understand this paragraph’s arbitration requirements and that arbitration would
be in lieu of a jury trial.

 

7.     Restrictive Covenants. Executive agrees that, following the Resignation
Effective Date, he will continue to be subject to, and shall comply with, all of
the terms set forth in Section 7 of the Employment Agreement, and the terms
thereof shall be deemed to be incorporated herein by this reference as though
fully set forth herein.

 

 
3

--------------------------------------------------------------------------------

 

 

8.     Return of Property. Executive agrees, unless expressly instructed to the
contrary in writing, to return all Company property and data (original,
electronic, and hard copies) in his possession on or before the Resignation
Effective Date, including but not limited to all the Company’s business records
and documentation of any kind, all tangible and intangible property of the
Company and relating to his employment with the Company, and all Company-issued
devices, keys, credit cards, or other property.

 

9.     Acknowledgements by Executive. In signing this Agreement, Executive
acknowledges:

 

(a)     That the Company may in the future improve employee benefits or pay.

 

(b)     That he has read and understands this Agreement and that he has been
advised to consult with an attorney about its meaning and effect including,
without limitation, the significance and consequence of the General Release.

 

(c)     That he has had the opportunity to ask questions about each and every
provision of this Agreement and that he fully understands the effect of the
provisions contained herein and in the Release Agreement upon his legal rights.

 

(d)     That he is fully satisfied with the terms of this Agreement and is
executing this Agreement voluntarily, knowingly, willingly, and without duress.

 

10.     Reference Checks. Any reference check submitted to the Company by a
future potential employer of Executive will be limited to confirmation of dates
of employment and last position held.

 

11.     Indemnification. Executive agrees to indemnify and hold harmless the
Company from and against any and all loss, costs, damages or expenses,
including, without limitation, attorneys’ fees or expenses incurred by the
Company arising out of the breach of this Agreement by Executive, or from any
false representation made herein by Executive.

 

12.     Attorneys’ Fees. In the event that either Party brings an action to
enforce or effect its rights under this Agreement, the prevailing party shall be
entitled to recover its reasonable attorneys’ fees and costs incurred in
connection with such an action.

 

13.     Complete Agreement; Amendments. Except as expressly stated herein, this
Agreement, including the Recitals, represents the complete agreement between
Executive and the Company concerning the subject matter in this Agreement and
supersedes all prior agreements or understandings, written or oral, which relate
to such subject matter. In executing this Agreement, none of the Parties has
relied or is relying on any representation with respect to the subject matter of
this Agreement or any representation inducing the execution of this Agreement
except those representations as are expressly set forth in this Agreement, and
the Parties acknowledge that they have relied on their own judgment in entering
into this Agreement. This Agreement may not be amended or modified otherwise
than by a written agreement executed by the Parties hereto or their respective
successors and legal representatives.

 

14.     Severability. Each of the paragraphs contained in this Agreement shall
be enforceable independently of every other paragraph in this Agreement, and the
invalidity or non-enforceability of any paragraph shall not invalidate or render
unenforceable any other paragraph contained in this Agreement.

 

 
4

--------------------------------------------------------------------------------

 

 

15.     Counterparts. This Agreement may be executed in counterparts, such
counterparts may be obtained by facsimile transmission or pdf email, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.

 

16.     Notices. All notices, requests, claims, demands or other communications
hereunder shall be in writing and shall be deemed given when delivered
personally, or by electronic email upon receipt of a transmission confirmation
if sent by email, and on the next business day when sent by a reputable
overnight carrier service to the Parties at the following addresses (or at such
other address for a Party as shall be specified by like notice):

 

If to the Company:

 

The Providence Service Corporation

64 East Broadway Boulevard
Tucson, AZ 85701
Telephone:     (520) 747-6600
Facsimile:       (520) 747-6605
Attn:               Warren S. Rustand

 

If to Executive:

 

Robert E. Wilson

6229 East Alta Hacienda Drive

Scottsdale, AZ 85251

 

[Signatures appear on the following page]

 

 
5

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Company and Executive have executed this Agreement as of
the day and year written above.

 

COMPANY:

THE PROVIDENCE SERVICE CORPORATION

     

By:   /s/ Warren S. Rustand                                            

 

Name:       Warren S. Rustand

 

Title:         Chief Executive Officer

 

Address:  64 East Broadway Boulevard

   Tucson, AZ 85701

       

EXECUTIVE:

ROBERT E. WILSON

 

 

  /s/ Robert E. Wilson                                                      

 

 


--------------------------------------------------------------------------------

 

 

Exhibit A

 

Release Agreement

 

[see attached]

 

 


--------------------------------------------------------------------------------

 

 

Release Agreement

 

THIS RELEASE AGREEMENT (“Release Agreement”) is entered into as of March 20,
2015 (the “Resignation Effective Date”), by and between The Providence Service
Corporation, a Delaware corporation (the “Company”) to Robert E. Wilson, an
Arizona resident (“Executive”). The Company and Executive are each individually
referred to herein as a “Party,” and collectively referred to as the “Parties.”
The subsidiaries of the Company and any entities managed by or on behalf of the
Company or its subsidiaries are referred to herein as the “Group Companies”.
Unless otherwise provided herein, capitalized terms in this Release Agreement
shall have the definitions set forth in the Separation Agreement (as defined
below).

 

In consideration of the benefits provided by the Company to Executive under the
Separation Agreement, dated February 2, 2015, by and between the Company and
Executive (the “Separation Agreement”), Executive hereby agrees as follows:

 

1.     Release.

 

(a)     Executive promises not to sue and irrevocably and unconditionally
releases, waives and forever discharges the Company, the Group Companies, all of
the Company’s and the Group Companies’ current and former directors, officers,
employees, attorneys, agents, and contractors and their heirs, executors and
assigns, and any and all employee pension benefit or welfare benefit plans of
the Company, including current and former trustees and administrators of such
employee pension benefit and welfare benefit plans (collectively, the “Released
Parties”), from any and all civil suits, causes of action, claims for damages,
expenses, costs and liabilities of any nature whatsoever (collectively referred
to as “claims”), arising, occurring or existing at any time prior and up to the
Resignation Effective Date, whether now known or unknown (the “General
Release”). Executive expressly acknowledges and understands that this General
Release is intended to and does waive all civil claims including, without
limitation, the following:

 

(i)     Any and all claims arising from or relating to Executive’s employment
with the Company and all Released Parties and/or Executive’s separation from the
Company of any nature whatsoever, be they common law or statutory, legal or
equitable, in contract or tort, including but not limited to, any and all claims
under the Employment Agreement, for breach of the Released Parties’ policies,
rules, regulations, or handbooks or for breach of express or implied contracts
or express or implied covenants of good faith and any and all claims for
promissory estoppel, wrongful discharge, whistle blowing, defamation, invasion
of privacy, violation of public policy, retaliation, assault or battery, mental
or emotional distress or any other personal injury; any and all claims for back
pay, front pay, vacation pay, bonuses or incentives, or for compensation of any
nature, any kind of compensatory, special or consequential damages, punitive or
liquidated damages, unemployment compensation, attorney’s fees, costs,
disbursements or expenses of any kind whatsoever. Executive is not waiving any
rights that cannot be waived by law but does forever waive his right to recover
any damages should any state, local or federal agency ever pursue a claim on
Executive’s behalf against the Released Parties relating to any matter
whatsoever arising on or prior to the Resignation Effective Date. This release
does not apply to rights or claims first arising after the Resignation Effective
Date, to any vested rights that Executive may have to medical benefits under the
Company’s medical plan or benefits under the Company’s 401(k) savings plan to
the extent funded as of the date hereof, or to any claim for unemployment
compensation benefits.

 

 


--------------------------------------------------------------------------------

 

 

(ii)     Any and all civil claims arising under federal, state or local
constitutions, laws, rules or regulations or common law regulating employer
conduct or prohibiting employment discrimination based upon age, race, color,
sex, religion, handicap or disability, national origin, sexual orientation, or
any other protected category or characteristic, including but not limited to any
and all claims arising under the Age Discrimination in Employment Act of 1967
(ADEA), Title VII of the Civil Rights Act of 1964, the Equal Pay Act, the Fair
Labor Standards Act, the Civil Rights Acts of 1866, 1871 and 1991, the Americans
with Disabilities Act, the Employee Retirement Income Security Act (ERISA), the
Family and Medical Leave Act (FMLA), the Rehabilitation Act of 1973, the Arizona
Civil Rights Act, the Arizona Equal Pay Act and/or under any other federal,
state, and local equal employment, fair employment, civil or human rights laws,
discrimination statutes, codes or ordinances, rules or regulations. As of the
Resignation Effective Date, Executive affirms that he has not made any
allegation and is unaware of any facts or circumstances that might give rise to
a claim or charge of discrimination, harassment, retaliation, unpaid wages, or
overtime on behalf of any of the Released Parties.

 

(iii)     Any and all other civil claims for damages, costs, expenses and or
attorneys’ fees of any kind whatsoever that Executive has or may have against
the Released Parties at the Effective Time whether he knows about them or not.

 

(iv)     This Release Agreement does not release any claims that the law does
not permit Executive to release. Further, Executive is not releasing the Company
for any obligation the Company may otherwise have to indemnify Executive for
Executive’s acts within the course and scope of the employment with the Company,
pursuant to the articles and bylaws of the Company, any rights Executive may
have under the Company’s Employed Lawyers Liability Insurance Policy, or the
obligations of the Company set forth or referenced in this Release Agreement as
continuing obligations of the Company.

 

(b)     Other than the sums and benefits set forth in the Separation Agreement,
there are no other sums payable to the Executive by any of the Released Parties.
This release does not foreclose an action by either Party to enforce the terms
of this Release Agreement. Such action must, however, be pursuant to final and
binding arbitration, in accordance with Paragraph 6(b) of the Separation
Agreement.

 

2.     Effectiveness. This Release Agreement is effective as of the date hereof,
unless previously revoked by Executive in writing in accordance with Paragraph
8.

 

3.     Pursuit of Claims. Executive acknowledges that he has not filed,
initiated, or prosecuted (or caused to be filed, initiated, or prosecuted) any
lawsuit, complaint, charge, action, compliance review, investigation, or
proceeding with respect to any claim this Release Agreement purports to waive,
and promises never to do so in the future, whether as a named plaintiff, class
member, or otherwise. If, unbeknownst to Executive, such a complaint, charge or
lawsuit has been filed on his behalf, he will use his best efforts to cause it
immediately to be withdrawn and dismissed with prejudice. However, the preceding
sentences shall not preclude Executive from filing or prosecuting a charge with
any administrative agency with respect to any such claim as long as he does not
seek any damages, remedies, or other relief for himself personally, which
Executive promises not to do, and any right to which Executive hereby waives. If
Executive is ever awarded or recovers any amount as to a claim he has purported
to waive in this Release Agreement, Executive agrees that the amount of the
award or recovery shall be reduced by the amounts he was paid under this Release
Agreement. To the extent such a setoff is not affected, Executive promises to
pay, or assign to Company his right to receive, the amount that should have been
set off. If Executive does bring a claim that this Release Agreement purports to
waive, Executive agrees to immediately return the amount paid under this release
increased appropriately for the time value of money, using an interest rate of
10 percent per annum.

 

 
2

--------------------------------------------------------------------------------

 

 

4.     No Admission. This General Release is not an admission by either
Executive or the Company of any wrongdoing or liability.

 

5.     Acknowledgements by Executive. In signing this Agreement, Executive
acknowledges:

 

(a)     That the Company may in the future improve employee benefits or pay.

 

(b)     That he has not suffered any job-related wrongs or injuries, such as any
type of discrimination, for which he might still be entitled to compensation or
relief in the future. That he has been paid all wages, overtime, commissions,
compensation, benefits, and other amounts that the Company or any Released Party
should have paid him in the past.

 

(c)     That he is intentionally releasing claims that he did not know that he
might have and that, with hindsight, he might regret having released. He has not
assigned or given away any of the claims he is releasing.

 

(d)     That he has read and understands this Release Agreement and that he has
been advised to consult with an attorney about its meaning and effect.

 

(e)     That he has had the opportunity to ask questions about each and every
provision of this Release Agreement and that he fully understands the effect of
the provisions contained herein upon his legal rights.

 

(f)     That he is fully satisfied with the terms of this Release Agreement and
is executing this Release Agreement voluntarily, knowingly, willingly, and
without duress.

 

6.     No Re-employment. Employee waives any claim to reinstatement or
re-employment with the Released Parties and agrees not to bring any claim based
upon the failure or refusal of the Released Parties to employ Employee
hereafter.

 

7.     Complete Defense. Executive agrees that, in any legal proceeding, this
Agreement may be pled by the Company as a complete defense (meaning that the
Company may use this Agreement to demonstrate to a judge, jury, or any other
deciding authority that Executive has waived and released any and all claims he
has against the Company as of the Resignation Effective Date), or may be
asserted by way of counterclaim or cross-claim.

 

 
3

--------------------------------------------------------------------------------

 

 

8.     Age Discrimination. Pursuant to the Older Workers Benefit Protection Act,
Executive acknowledges and agree that (a) this Release Agreement is written in a
manner calculated to be understood by Executive; (b) this Release Agreement
represents Executive’s knowing and voluntary waiver and release of any and all
claims that Executive might have including, but not limited to, any claims
arising under the Age Discrimination in Employment Act (“ADEA”); (c) Executive
has not waived any claim under the ADEA that may arise after the Resignation
Effective Date; (d) the consideration that Employee will receive in exchange for
this General Release, i.e., the payments set forth in Paragraph 3(a)(ii) of the
Separation Agreement, is something of value to which Employee is not already
entitled; (e) Executive is hereby being advised to consult with an attorney
prior to executing this Release Agreement; (f) Executive has twenty-one (21)
days from the date of his receipt of this Release Agreement in which to consider
the terms of this Release Agreement (including, without limitation, each Party’s
release and waiver of any and all claims under the ADEA) before executing it;
(vii) Executive will have seven (7) days after his execution of this Release
Agreement (which was the date hereof) in which to revoke this Release Agreement
by written notice of revocation that must be received by Warren S. Rustand,
Chief Executive Officer, 64 East Broadway Blvd., Tucson, AZ 85701, no later than
5:00 p.m. on the seventh (7th) day after Executive has signed this Release
Agreement; and (viii) this Release Agreement will not become effective and
enforceable until the seven (7)-day revocation period has expired without
revocation of the Agreement by Executive.

 

9.     Confidentiality. Except pursuant to Executive’s duties under the
Employment Agreement or as required by law, following the Resignation Effective
Date, Executive will not collaborate or communicate with anyone outside of the
Company regarding any matter that involves the Company and/or any of the
Released Parties. If anyone approaches Executive about any such matter,
Executive shall not disclose any information about the Company to that person or
entity without the Company’s prior written approval.

 

 
4 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Executive has executed this Release Agreement as of the day
and year written above.

 

   

EXECUTIVE:

ROBERT E. WILSON

 

 

________________________________

 

 

 

5